EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1:
The limitation “booster arm device, wherein the tire disassembly and assembly booster arm device is installed on an upright of a tire disassembly and assembly machine; the tire disassembly and assembly” has been deleted from lines 1-3.
The limitation “an upright;” has been added as a new line between lines 3 and 4 with the same indent as line 4.
In claims 2-8, the term “booster arm device” in line 1 has been replaced by the word “machine”.
In claim 3, the word “stretching” in line 3 has been changed to “movement”.
In claim 7, the word “longitudinal” has been added before each occurrence of the word “axis” in lines 2 and 3.
In claim 8, the term “one-step” in line 3 has been replaced by the word “integrally”.
In claims 9-16: 
the limitation “A tire disassembly and assembly machine, comprising an upright and the tire disassembly and assembly booster arm device” in lines 1-2 has been replaced by the limitation “The tire disassembly and assembly machine”.
The limitation “the tire disassembly and assembly booster arm device is installed on the upright, and” has been deleted from lines 2-3 (because there is no preceding claim defining the tire disassembly and assembly booster arm device, which is understood to be effectively claimed in claim 1 as part of the machine; if the applicant prefers to keep this limitation, then claim 1 would require additional amendment to define what structure is considered to be the tire disassembly and assembly booster arm device). 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art (considered as a whole) neither anticipates nor renders obvious the combination of the first and second shafts symmetrically arranged on two sides (opposed sides to be symmetrical) of the upright of the tire changing machine, with respective tire pressing arms hinged to respective sliding frames on the first and second shafts with a cylinder connected between the top of the upright and a sliding frame connecting frame, to which both the sliding frames being connected to respective sides of the sliding frame connecting frame in combination with the rest of the limitations set forth in the independent claim.  The claim effectively defines symmetrically opposed sliding frames that are simultaneously controlled for sliding movement . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        17 June 2021